ON APPELLANT’S MOTION FOR REHEARING
MORRISON, Judge.
Appellant has attached to his motion for rehearing a supplemental transcript in a case against his wife which indicates that her bond was set in the sum of $7,500 and asks that his bond be reduced to the same sum. We need not determine whether or not such instrument is properly before us for consideration because the statement of facts on appellant’s application for a reduction of bail reflects that appellant struck the last blows and the trial court was authorized to set appellant’s bond accordingly.
Appellant’s motion for rehearing is overruled.